Citation Nr: 1242746	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction in the evaluation for prostate cancer from 100 percent to an evaluation of 20 percent for residuals of prostate cancer effective December 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.C.


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The previously established 100 percent evaluation for prostate cancer was reduced to 20 percent for residuals of prostate cancer effective December 1, 2008, therein.  The Veteran appealed this determination.

In October 2012, the Veteran and his wife T.C. testified at a Video Conference hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been associated with the claims file.

Based on consideration of the Veteran's claims file and his Virtual VA "eFolder," no problems with adjudication at this time are identified.  The following determination therefore is made.


FINDING OF FACT

The reduction from a 100 percent evaluation for prostate cancer to a 20 percent evaluation for residuals of prostate cancer complied with applicable due process statutes and regulations and was supported by the evidence of record at that time.


CONCLUSION OF LAW

The reduction of the evaluation for prostate cancer from 100 percent to 20 percent effective December 1, 2008, was proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA handles cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability in disability evaluations consistent with the laws and regulations governing compensation.  38 C.F.R. § 3.344(a).  A variety of requirements thus must be met in order for an evaluation reduction to be proper.  These include both procedural requirements as well as substantive requirements.

I.  Procedural

VA has a duty to notify claimants about and to assist them in substantiating their claims for VA benefits.  Proper notice informs the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Information regarding the assignment of an evaluation and effective date also must be included.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Proper assistance involves aiding the claimant in the procurement of pertinent records, whether or not they are in Federal custody, as well as conducting a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c), 3.326(a).  

With respect to reductions, it is unclear whether or not VA's duties to notify and to assist apply.  The United States Court of Appeals for Veterans Claims has not directly addressed this question.  Yet the Board notes that the aforementioned duties are to be invoked "upon receipt of a complete or substantially complete application" from the Veteran or his representative.  38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b), (c).  A reduction is not applied for by either of these parties but rather proposed by VA itself.  Thus, the duties to notify and to assist likely are not applicable.  Appropriate notice and assistance has been provided in this case regardless of whether or not they are applicable, however.  

Proper procedure concerning notification begins with the preparation of a rating proposing the reduction or discontinuance and setting forth all material facts and reasons for it.  38 C.F.R. § 3.105(e).  In addition to notification of the contemplated action, the Veteran must be notified in writing that he may request a predetermination hearing, provided that the request is received within 30 days of the date of the notice, and that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  Id.; 38 C.F.R. § 3.105(i)(2).  If after consideration of any additional evidence timely received, to include that from any predetermination hearing, a reduction or discontinuance of benefits still is found warranted, a final rating action setting forth the evidence and reasons will be issued.  Id.  The effective date of such reduction or discontinuance of benefits shall be the last day of the month in which a 60-day period from the date of the notice to the Veteran expires.  38 U.S.C.A. § 5112(b)(6); Id.

The aforementioned provisions apply where a reduction in an evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made.  38 C.F.R. § 3.105(e).  They do not apply where a reduction in an evaluation is considered warranted and the lower evaluation would not result in a reduction or discontinuance of compensation payments currently being made.  VAOPGCPREC 71-91 (Nov. 1991); see also VAOPGCPREC 29- 97 (Aug. 1997).  

Here, the above provisions apply.  This is because the reduction in the Veteran's 100 percent evaluation for prostate cancer to 20 percent evaluation for residuals of prostate cancer resulted in a substantial decrease in his overall disability evaluation.  There consequently was a substantial decrease in his compensation payments.  The above provisions further were complied with.  A rating proposing the reduction was issued in May 2008 and mailed to the Veteran in early June 2008.  It set forth the relevant facts as well as the reasons for the proposal.  Accompanying the rating decision was a letter notifying the Veteran of his right to request a predetermination hearing and to submit evidence showing the current evaluation should be maintained.  He did not request such a hearing, and submitted only a statement arguing against the proposal.  The aforementioned September 2008 rating decision constituted a final determination effectuating the reduction.  It took the Veteran's statement as well as the other facts into consideration, and set forth reasons for the determination made.  Notification of the rating decision was mailed to him later in September 2008.  Finally, the reduction was made effective no sooner than the first allowable date of November 30, 2008 (the last day of November during which the 60 day period expired).  

Proper procedure for assisting the Veteran has not been set forth in any statute or regulation.  Of note, however, is that VA treatment records dated from prior to his prostate cancer treatment through the time of the reduction and continuing post-reduction to 2011 years after the completion of this treatment have been obtained.  This occurred through VA's efforts, him submitting them on his own behalf, or both.  No pertinent private treatment records have been obtained by VA.  Indeed, no private individuals or facilities providing treatment for his residuals of prostate cancer have been identified by the Veteran or his representative.  It follows that requests for treatment records from such individuals or facilities could not have been made.  The Veteran, as well as his representative, also has not submitted any such treatment records.  

Finally, a VA examination was conducted in March 2008.  An examination forming the basis of a reduction must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 501 (1992).  The March 2008 examiner reviewed the Veteran's claims file, interviewed him about his relevant history and current symptomatology, and performed a physical assessment.  All questions necessary to render the determination made herein accordingly was answered.  It follows that the examination was adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations as those providing sufficient detail so that the Board can perform a fully informed evaluation).  Of note is that the post-reduction evidence includes an August 2011 VA examination conducted by QTC Medical Services.

Discussion of the Veteran's October 2012 Video Conference hearing finally is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  The issue on appeal was identified by the undersigned at the outset of the hearing.  It was explained in that there was discussion between the undersigned, the Veteran, and his representative concerning both the reduction and the extent of it.  Information indeed was elicited from the Veteran concerning whether or not his prostate cancer was in remission and the severity of his residuals for the treatment of this cancer.  Additionally, the criteria for evaluations higher than 20 percent were noted.  No relevant evidence that may have been overlooked was identified as a result of the aforementioned.  As such, it was not possible for the undersigned to suggest the submission of such evidence.

Significantly, neither the Veteran nor his representative has identified any further notification or assistance necessary for fair adjudication that has not been completed.  The record also does not indicate any such notification or assistance.  Adjudication thus may proceed without prejudice to the Veteran.

II.  Substantive

The Veteran contends that his evaluation for prostate cancer should not be reduced because it is not his fault that such a reduction was not timely considered.  He alternatively contends that his evaluation for prostate cancer should not be reduced to the extent is has been because his symptoms are of greater severity than contemplated by a 20 percent evaluation.

Substantively, an evaluation shall not be reduced unless improvement is shown to have occurred.  38 U.S.C.A. § 1155; Greyzck v. West, 12 Vet. App. 288 (1999).  Both medical and non-medical indicators of improvement may be considered.  Faust v. West, 13 Vet. App. 342 (2000).  


Statutes and regulations governing assignment of evaluations generally are applicable for determining the propriety of reducing such an evaluation.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Such include the following.  Evaluations represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Consideration of the entire history of the disability is necessary so that the evaluation accurately reflects the elements of disability present and the effects of it upon the Veteran's ability to function under the ordinary conditions of daily life.  38 C.F.R. §§ 4.1, 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

The standard for establishing improvement varies depending on amount of time the Veteran has been in receipt of the evaluation.  For evaluations that have been in effect less than five years, such as those that have not become stabilized and are likely to improve, reduction is warranted when reexamination discloses physical or mental improvement.  38 C.F.R. § 3.344(c).  

For evaluations that have been in effect for five years or more, reduction is warranted when reexamination discloses sustained material improvement.  38 C.F.R. §§ 3.344(a), (b).  Determining that there is material improvement requires comparison of the Veteran's previous and current physical or mental condition as reflected by examinations.  Hohol v. Derwinski, 2 Vet. Ap. 169 (1992).  As such, reduction on the basis of a single examination generally is prohibited.  Brown, 5 Vet. App. at 413.  The entire record of examinations and the medical-industrial history must be reviewed to ascertain whether the examinations upon which a reduction is based are full and complete.  38 C.F.R. § 3.344(a).  These examinations cannot be less full or complete than those upon which compensation was authorized or continued.  Id.  After material improvement has been found to exist, determining that such improvement will be sustained requires consideration of whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  If doubt remains regarding either whether there is material improvement or whether such improvement will be sustained, the disability rating in effect is continued subject to reexamination in 18, 24, or 30 months.  38 C.F.R. § 3.344(b).

The standard for establishing improvement additionally varies from the above if the evaluation is total.  Such evaluations will not be reduced, in the absence of clear error, without an examination showing material improvement.  38 C.F.R. § 3.343(a).  The examinations will be considered in addition to the evidence of record, which particular emphasis on whether there is improvement under the ordinary conditions of life (i.e. while working or actively seeking work).  Id.

VA is required to apply all relevant statutes and regulations appropriate to the particular case before it.  See Wilson v. West, 11 Vet. App. 383 (1998); Crowe v. Brown, 7 Vet. App. 238 (1994).  Accordingly, reduction of an evaluation generally is void ab initio where VA has failed to follow them.  See Greyzck, 12 Vet. App. at 288; Brown, 5 Vet. App. at 413; Schafrath, 1 Vet. App. at 589.  

Here, service connection was granted and a 100 percent evaluation assigned for prostate cancer effective December 8, 2000, in a May 2001 rating decision.  It follows that this evaluation has been in effect for more than 5 years.  Sustained material improvement as opposed to simply improvement therefore must exist in order for the reduction to be found proper.  It additionally follows that the evaluation assigned for prostate cancer was total.  However, the provisions normally applicable to reductions from total are not applicable.  This is because the reduction is mandated by expiration of a time period set forth in the Diagnostic Code at issue.  Rossiello v. Principi, 3 Vet. App. 430 (1992); cf. 38 C.F.R. §§ 3.343, 3.344.  

Indeed, the Veteran's prostate cancer was evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7528.  This Diagnostic Code addresses malignant neoplasms of the genitourinary system.  It provides for a total or 100 percent evaluation.  The Note following it states that "following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure," the 100 percent evaluation shall be continued with a mandatory VA examination at the expiration of six months and subsequent examinations as necessary.  If there has been no local reoccurrence or metastasis, residuals are to be evaluated as whichever is predominant between voiding dysfunction and renal dysfunction. 

Diagnostic Code 7527 additionally is applicable.  This Diagnostic Code concerns prostate gland injuries, infections, hypertrophy, and postoperative residuals.  It provides for evaluations based on whichever is predominant between voiding dysfunction or urinary tract infection (UTI).

UTI evaluations range from 10 percent to 30 percent based on the need for drainage and drug therapy as well as the frequency of hospitalization and intensive management.  38 C.F.R. § 4.115a.  Evaluations for renal dysfunction range from noncompensable to total based on albumin, edema, hypertension, albuminuria, decreased kidney function, BUN, creatinine, generalized poor health, and dialysis, decreased function of other organ systems.  

Evaluations for voiding dysfunction are based on obstructed voiding, urine leakage, or frequency.  38 C.F.R. § 4.115a.  Obstructed voiding evaluations range from 10 percent to 30 percent based on obstructive symptomatology, stricture disease, dilatation, post void residuals, diminished peak flow rate, UTIs, and catheterization.  Urine leakage (continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence), evaluations range from 20 percent to 60 percent based on how often absorbent materials must be changed.  Finally, frequency (urinary frequency) evaluations range from 10 percent to 40 percent.  The 20 percent evaluation is for a daytime voiding interval between one and two hours or awakening to void three to four times per night.  The 40 percent evaluation requires a daytime voiding interval of less than one hour or awakening to void five or more times per night.

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  An assessment of the probative value of the lay evidence in addition to the medical evidence therefore must be undertaken.  Indeed, an assessment of all elements affecting the probative value of such evidence must be undertaken.  38 C.F.R. § 4.6.  

Lay evidence indeed may be sufficient by itself to support a claim.  Barr, 21 Vet. App. at 307.  This is the case where the evidence is both competent and credible.  Competency is "a legal concept determining whether testimony may be heard and considered" whereas credibility is "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted."  Layno v. Brown, 6. Vet. App. 465 (1994).  

A lay person is competent to provide testimony or statements relating to facts of events that the lay person observed or that is within the realm of his/her personal knowledge.  Id.  In weighing credibility, discounting of competent testimony or statements from a lay person may occur "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for consideration therefore include a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  "[T]he Board cannot determine that lay testimony or a lay statement lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the lack of such evidence in combination with other factors may lead to the determination the lay testimony or statement is not credible.

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports the claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.  Any reasonable doubt regarding the degree of disability, for example, will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

VA treatment records show that the Veteran was diagnosed with prostate cancer in or around September 2000.  He underwent surgery to include placement of brachytherapy seeds into his prostate with ultrasound guidance in February 2001.

A copy of the May 2001 rating decision was sent to the Veteran in June 2001.  The accompanying letter advised him that an examination had been scheduled for February 2002.  It further advised him that he should inform VA when he was able, in light of his radiation treatment, to attend VA examinations regarding four other conditions.

The Veteran telephoned later in June 2001 that he was able to report for examinations.  It was noted by VA then that there were deferred issues as well as "a check on his residuals."

Examinations unrelated to prostate cancer or its residuals subsequently were undertaken in August 2001.  

A November 2001 VA treatment record documents that the Veteran denied urinary incontinence and frequency at his nine month post-radiation follow up.

No examination related to prostate cancer or its residuals was undertaken in February 2002 or in the months and years thereafter.

VA treatment records dated thereafter reveal the following.  The Veteran denied urinary frequency in June 2005 and January 2006.  In January 2007 and in January 2008, he denied changes in his urination habits as well as obstructive symptoms. 

In February 2008, a rating decision was issued addressing an issue unrelated to prostate cancer or residuals of such cancer.  Yet it was noted therein that VA failed to schedule him for an examination regarding prostate cancer or its residuals as it should have in February 2002.  It further noted that such examination would be scheduled in the near future.

This examination took place in March 2008.  The Veteran indicated that he was not receiving treatment for prostate cancer.  He complained of voiding about once every hour during the day and twice during the night.  He denied incontinence and recurrent UTIs.  

March and April 2008 VA treatment records reveal that the Veteran denied urinary problems and symptoms to include frequency.  He reported urinating between zero and one times at night.

The Veteran recounted in a May 2008 statement that he was told not to appear for examination in February 2002 because he was still undergoing treatment for his prostate at that time.  

Subsequent VA treatment records show the following.  In September 2008, the Veteran denied loss of bladder control.  Renal deficiency was noted.  He had no urinary complaints other than getting up to urinate once or twice each night in January 2009.  In March 2009, he reported no urinary symptoms.

In his April 2009 substantive appeal, the Veteran stated that he has to get up several times to void at night.  He further stated that he has to wear depends so that he does not soil himself when he leaves his house.

A January 2010 VA treatment record mentions chronic kidney disease for the past three years.  An October 2010 VA treatment record contains the Veteran's denial of loss of bladder control.  


At the August 2011 examination, the Veteran complained of urinary frequency.  He noted urinating about every two hours during the day and about every three hours during the night.  The Veteran further complained of intermittent urinary leakage or incontinence for which no pad or absorbent material is required.  He denied obstructive voiding, UTIs, and renal dysfunction.

The Veteran testified at the October 2012 Video Conference hearing that his prostate cancer is in remission.  He additionally testified that he voids every two to three hours during the day and during the night.  He denied using absorbent material despite having leakage.  In this regard, he indicated that it is his preference not to wear such material even though he needs to in order not to soil himself.  C.T. testified that the Veteran frequently uses the bathroom, to include at night, and has soiled himself.

Of note at the outset is that comparison of the Veteran's previous and current condition as reflected in examinations is not possible.  This is because the rating decision awarding the Veteran a 100 percent evaluation for prostate cancer was not based upon an examination.  Such an examination was not needed because the presence of prostate cancer otherwise had been detected and a treatment plan otherwise had been implemented.  In other words, there is no previous examination.  The March 2008 examination upon which the reduction was based therefore cannot be said to be less full or complete than previous examinations.  That the reduction was based solely on this singular examination is not prohibited in light of the circumstances of this case.  It, as discussed above, is adequate.  Accordingly, it is full and complete when viewed in light of the history of the Veteran's prostate cancer and residuals thereof.  

Based on the above, the Board finds that there has been sustained material improvement.  The Veteran had prostate cancer at the time of the May 2001 rating decision.  He has not had prostate cancer at any point following completion of brachytherapy.  No mention of such cancer was made in the VA treatment records dated thereafter.  The Veteran further recently acknowledged that his cancer is in remission.  

The Veteran therefore can be evaluated only for the predominant residuals of his prostate cancer.  UTIs and obstructed voiding are not his predominant residuals.  Indeed, the VA treatment records are absent of any findings related to UTIs or obstructed voiding.  They rather contain denials from the Veteran concerning obstructed voiding.  The March 2008 VA examination as well as the post-reduction August 2011 VA examination contain his denied concerning obstructed voiding as well as UTIs.

Renal dysfunction also is not the Veteran's predominant residual of prostate cancer.  Renal deficiency is noted in VA treatment records notwithstanding his denial of renal dysfunction.  These records further note chronic kidney disease.  However, this has not been attributed to prostate cancer treatment.  It was specified that the kidney disease manifested approximately three years prior to January 2010 in January 2007.  This is several years after the Veteran underwent brachytherapy.  There was no mention of renal dysfunction either associated with or separate from chronic kidney disease in the interim between this therapy and January 2007.

Like above, urine leakage also is not the Veteran's predominant residual of prostate cancer.  He repeatedly has denied urinary incontinence and loss of bladder control.  He had reported leakage or incontinence a few times.  The Veteran is competent to deny this symptom as well as to report it because each is within his personal experience.  He also is credible in each regard because there is no reason to doubt him.  Both the presence as well as the absence of urinary leakage or incontinence is facially plausible following treatment for prostate cancer.  While the aforementioned denials are inconsistent with the aforementioned reports, it is recognized that symptoms change over time.  The reports have occurred most recently whereas the denials all were earlier.  One of the reports was at the recent Video Conference hearing, at which the Veteran's demeanor conveyed to the undersigned his sincerity.  Nevertheless, it is reiterated that evaluations for urine leakage are based on how often absorbent materials must be changed.  The Veteran has indicated that he does not wear absorbent materials with one exception.  He is competent and credible in these regards for the aforementioned reasons.  It thus is found that he wore absorbent materials only temporarily.

That leaves frequency as the Veteran's predominant residual of his prostate cancer.  He consistently has reported voiding or urinating between once per hour and once per every two to three hours during the day.  With respect at night, he consistently has reported voiding or urinating between zero and four times per night (every two three hours assuming a regular sleep duration of eight to nine hours).  A sole exception exists in that he reported having to get up several times to void at night.  The Veteran, once again like above, is competent and credible to report his day and night urinary frequency.  Getting up several times to void at night is not specific.  It could mean three to four times per night or five or more times per night.  To the extent it means the latter, similar to above it is found that such was only temporarily.  The consistent reports of voiding at night up to four times indeed were provided by the Veteran both before and after his report of getting up several times to void at night.  Reduction of his evaluation to 20 percent rather than to 40 percent thus was warranted.  

Of final note, the Veteran's contention that his evaluation should not be reduced because it is not his fault such a reduction did not occur in a timely manner is acknowledged.  It is conceded that he is not a fault that the examination for which a reduction would have been based in 2002 was not scheduled as it should have been.  The result was that he was compensated at a level much higher than warranted for a number of years.  Yet it does not follow that VA must continue to compensate him at a level much higher than is warranted indefinitely.  The Veteran has not cited to any statute, regulation, or other authority to support that a mistake, once discovered, cannot be corrected.  None are found by the Board.  That due process was followed in effectuating the reduction is reiterated.  

In sum, the reduction in the evaluation for the Veteran's prostate cancer from 100 percent to an evaluation of 20 percent for residuals of prostate cancer effective December 1, 2008, was proper.  Consideration has been given to the benefit of the doubt rule in making each of the above findings leading to this determination.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  


ORDER

The reduction in the evaluation for prostate cancer from 100 percent to an evaluation of 20 percent for residuals of prostate cancer effective December 1, 2008, being proper, restoration of the higher evaluation as of this date is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


